DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Main Species Fig. 4 in the reply filed on 12 August 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Applicant's election with traverse of species target point at or just beneath surface of a casing in the reply filed on 12 August 2022 is acknowledged.  The traversal is on the ground(s) that each of the subspecies indicated encompass similar subject matter which allegedly can be searched and examined together.  This is not found persuasive because there is no evidence given that each of the target points are not distinct in a resulting response/measurement/determination in regards to determining an offset acoustic waveform/signal, and the Examiner will have to individually search and consider each type of target point within the prior art, resulting in a burdensome search and consideration.  Claims 6, 7, 15 and 16 have been withdrawn by the Applicant, and claims 19-23 have been cancelled by the Applicant.
The requirement is still deemed proper and is therefore made FINAL.



Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5, 8-14, 17 and 18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Instant independent claims 1 and 11 both recite the limitations of “determine(ing) an offset acoustic waveform at a target point within a borehole,” in combination with other limitations requiring the employment of the offset acoustic waveform.  The instant disclosure fails to disclose and/or adequately define exactly how the ‘offset acoustic waveform’ is determined/obtained/measured, thus failing to enable the claimed invention.  The establishment of the location/position of the ‘target point,’ which would be required to determine any aspects of the ‘offset acoustic waveform’ is not disclosed, nor adequate instructions how one of ordinary skill in the art would do so.  The instant published specification (PGPUB 2021/0048548) para. 0035 states that “target points have specified offsets from the acoustic source,” however, it is unclear what the term “offsets” is referring to exactly.  Based on instant published para 0044, it appears that the ‘offset’, is a distance between the source location and the target point location, however, there is no disclosure in regards to measuring/determining the distance based on the location of the acoustic source and/or target point locations) relative to the acoustic source.  If, in fact, the ‘offset’ is a distance between the location/position of the acoustic source and the location/position of the target point, the instant fails to disclose any measurements made/taken at the ‘target point,’ to establish/determine/measure the ‘offset acoustic waveform’ to thus subsequently be determined/established related (or at) to the target point.   In published paragraph 0057 alternatively states that “an offset acoustic waveform is determined for the target point by actual or simulated detection of the offset acoustic waveform,” however, there are not details in regarding the “simulated detection” or the “actual detection.”  Para 0057 further states that the offset acoustic waveform can be determined by ‘simulation modeling’ such as by ‘finite-difference time domain (FDTD) simulation data, and the offset acoustic wave is determined from the ‘simulation data as a function of the acoustic source signal (as recited in instant dependent claims 8, 9, 17 and 18); however, there are no details disclosed regarding this “modeling’ and/or generation of ‘simulation data,”  thus failing to enable one of ordinary skill in the art to make and/or use the instant claimed invention in the instant independent claims 1, 11, 17 and 18.  In summary, the determining/establishing of the “offset acoustic waveform” is not enabled by the instant disclosure.  All other claims are similarly rejected due to their dependency.






Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


As best understood, claim(s) 1, 2, 5, 11 and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. 2019/0101660 to Johnson et al.  Johnson et al. disclose a method and system (see entire disclosure) inherently including a processor and a machine-readable medium having instructions stored thereon that are executable by the processor to cause the processor to perform the steps (see Fig. 6, computer 38) of determining an offset acoustic waveform at a target point in a borehole and generating a reverse time sequence (reversed-in-time) waveform based on the offset acoustic waveform; generating, by an acoustic source (transceivers) an acoustic pulse based on the reversed time sequence waveform (see Figs. 2A & 2B and para 0036) and detecting by an acoustic receiver (transceivers and/or (12) which acts as an acoustic source and receiver) disposed within the borehole, an acoustic response to the acoustic pulse (as recited in instant independent claims 1 and 11); wherein the generating a reverse time sequence waveform inherently includes reversing a time sequence of the offset acoustic waveform (as recited in instant dependent claims 2 and 12); wherein the acoustic waveform is an impulse/pulse waveform (as recited in instant dependent claim 5).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3, 4, 10, 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2019/0101660 to Johnson et al. as applied to claims 1 and 11 above.   Johnson et al. disclose the claimed invention having all of the elements and steps in a system and method stated previously.  Johnson et al. do not explicitly disclose employing the well known mathematical aspect of processing acoustic waveform data of normalization of amplitudes (as recited in instant dependent claims 3, 4, 13 and 14) or the repeating aspects of the aspects of instant independent claim 1 (as recited in instant dependent claim 10).  Normalization of amplitudes, or any other waveform data in regards to the recited waveforms is a well known mathematical simplification to those of ordinary skill in the art, typically, by taking the largest valued determined/measured amplitude, and dividing all other amplitudes by the largest valued determined/measured amplitude, so that amplitudes of the waveforms will all vary between 0 (zero) and 1 (one), as well as to process the data without actual variables/units of the amplitude, further facilitating the processing of the data, as well as ensuring all amplitude data looks and reads the same across all stored/measured data.  Thus it would have been obvious to one having ordinary skill in the art, as of the effective filing date of the instant invention to employ the normalization limitations recited in instant dependent claims 3, 4, 13 and 14) and apply/modify them to the Johnson et al. system and method, thus ensuring facilitation of the data processing.   As to instant dependent claim 10, Johnson et al. discloses that the basic set of steps are performed.  Simply repeating those steps for a plurality of acoustic sources/transmitters would have been obvious to one having ordinary skill in the art as of the effective filing date, since it has been held that mere duplication of the essential working parts/aspects of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8 (CA7 1977).

Conclusion
Due to the presence of rejections under 35 U.S.C. 112, there are some dependent claims not rejected under the prior art.  This is not an indication of allowable subject matter.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   Applicant is invited to review PTO form 892 accompanying this Office Action listing Prior Art relevant to the instant invention cited by the Examiner.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Primary Examiner John Fitzgerald whose telephone number is (571) 272-2843.  The examiner can normally be reached on Monday-Friday from 7:00 AM to 3:30 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor Nimesh Patel, can be reached on (571) 272-2457.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  The central fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



	
	/JOHN FITZGERALD/            Primary Examiner, Art Unit 2861